Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the reasons:
From the way the claim is written, it’s unclear if Applicants are trying to claim a computer program product (non-statutory subject matter) or a non-transitory computer readable medium (statutory subject matter).
To clarify the claim language and avoid possible 101 issues, Examiner recommends Applicant to amend the claim language as follow:
“A storing a computer program product for controlling a receiver node, the computer program product comprising software instructions which, when run on the receiver node, causes the receiver node to”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-10, 14-15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mallik, US 2016/0050004.

For claim 1. Mallik teaches: A method, implemented in a receiver node configured to communicate with a transmitter node via a wireless radio channel, (Mallik, fig 1, paragraph 29-35; fig 5-7, paragraph 55-61) the method comprising: 
determining whether a first indicator is present in a first time resource received from the transmitter node via the wireless radio channel; (Mallik, fig 5-7, paragraph 55-61, “At block 600, a UE detects an identifier that signals the presence of an aperiodic reference signal in a subframe. The identifier may indicate that the aperiodic reference signal is in the same subframe as the indicator, or it may alternatively indicate that the aperiodic reference signal will be located in a specific later subframe.”)
and if the first indicator is present in the first time resource, using one or more first reference signals present in the first time resource to execute one or more tasks. (Mallik, fig 5-7, paragraph 55-61, “At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)

For claim 5. Mallik discloses all the limitations of claim 1, and Mallik further teaches: further comprising, if the first indicator is not present in the first time resource, refraining from using signals present in the first time resource for the one or more tasks. (Mallik, fig 5-7, paragraph 55-61, “From the UE perspective, with an aperiodic reference signal, the UE should detect an aperiodic CSI request in order to perform the CSI operations on the aperiodic reference signal. Various aspects of the present disclosure may provide for either explicit or implicit CSI requests. For example, an aperiodic CSI report may be requested individually for each UE through an additional request signal transmitted from the base station to the specific UE. Such UE-specific CSI requests may be included in the UE-specific search space of a control channel, such as PDCCH. The UE-specific aperiodic CSI request may also include identification of the type of report requested. For instance, the UE-specific request may request a wideband or narrowband report either with or without a precoding matrix indicator (PMI). Alternatively, the aperiodic CSI request may be implicit and common to all UEs, or to a group of UEs, served by the transmitting base station. In one example of an implicit aperiodic CSI request, the presence indicator in the common search space of the control channel may implicitly trigger each UE to report CSI based on the aperiodic reference signal. Thus, when a UE detects the presence indicator in the common search space of a control channel, such as PDCCH, it will automatically begin the CSI report operations when the aperiodic reference signal is detected… At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)

For claim 6. Mallik discloses all the limitations of claim 1, and Mallik further teaches: further comprising receiving an indicator control signal from the transmitter node, the indicator control signal informing the receiver node that only time resources containing a reference signal indicator also contain reference signals. (Mallik, fig 5-7, paragraph 55-61, “At block 600, a UE detects an identifier that signals the presence of an aperiodic reference signal in a subframe. The identifier may indicate that the aperiodic reference signal is in the same subframe as the indicator, or it may alternatively indicate that the aperiodic reference signal will be located in a specific later subframe. At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)

For claim 8. Mallik discloses all the limitations of claim 1, and Mallik further teaches: further comprising: determining whether a second indicator is present in the first time resource; and if the second indicator is present in the first time resource, processing one or more second reference signals present in the first time resource, wherein the one or more second reference signals differ from the one or more first reference signals. (Mallik, fig 5-7, paragraph 55-61, “From the UE perspective, with an aperiodic reference signal, the UE should detect an aperiodic CSI request in order to perform the CSI operations on the aperiodic reference signal. Various aspects of the present disclosure may provide for either explicit or implicit CSI requests. For example, an aperiodic CSI report may be requested individually for each UE through an additional request signal transmitted from the base station to the specific UE. Such UE-specific CSI requests may be included in the UE-specific search space of a control channel, such as PDCCH. The UE-specific aperiodic CSI request may also include identification of the type of report requested. For instance, the UE-specific request may request a wideband or narrowband report either with or without a precoding matrix indicator (PMI). Alternatively, the aperiodic CSI request may be implicit and common to all UEs, or to a group of UEs, served by the transmitting base station. In one example of an implicit aperiodic CSI request, the presence indicator in the common search space of the control channel may implicitly trigger each UE to report CSI based on the aperiodic reference signal. Thus, when a UE detects the presence indicator in the common search space of a control channel, such as PDCCH, it will automatically begin the CSI report operations when the aperiodic reference signal is detected… At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”; just a repeat for different reference signal)

For claim 9. Mallik discloses all the limitations of claim 1, and Mallik further teaches: wherein the one or more tasks comprise: performing one or more radio measurements; processing data; saving power by turning on or off one or more components in the receiver node depending on whether the first or second indicator is received; and sending a request to the transmitter node for at least one of additional reference signals and a more dense distribution of reference signals. (Mallik, fig 5-7, paragraph 55-61, “At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)

For claim 10. Mallik teaches: A receiver node configured to communicate with a transmitter node via a wireless radio channel, (Mallik, fig 1, paragraph 29-35; fig 5-7, paragraph 55-61) the receiver node comprising: a processing circuit (Mallik, paragraph 63-68) configured to:
determine whether a first indicator is present in a first time resource received from the transmitter node via the wireless radio channel; (Mallik, fig 5-7, paragraph 55-61, “At block 600, a UE detects an identifier that signals the presence of an aperiodic reference signal in a subframe. The identifier may indicate that the aperiodic reference signal is in the same subframe as the indicator, or it may alternatively indicate that the aperiodic reference signal will be located in a specific later subframe.”)
and if the first indicator is present in the first time resource, use one or more first reference signals present in the first time resource to execute one or more tasks. (Mallik, fig 5-7, paragraph 55-61, “At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)

For claim 14. Mallik discloses all the limitations of claim 10, and Mallik further teaches: wherein the processing circuit is further configured to, if the first indicator is not present in the first time resource, refrain from using signals present in the first time resource for the one or more tasks. (Mallik, fig 5-7, paragraph 55-61, “From the UE perspective, with an aperiodic reference signal, the UE should detect an aperiodic CSI request in order to perform the CSI operations on the aperiodic reference signal. Various aspects of the present disclosure may provide for either explicit or implicit CSI requests. For example, an aperiodic CSI report may be requested individually for each UE through an additional request signal transmitted from the base station to the specific UE. Such UE-specific CSI requests may be included in the UE-specific search space of a control channel, such as PDCCH. The UE-specific aperiodic CSI request may also include identification of the type of report requested. For instance, the UE-specific request may request a wideband or narrowband report either with or without a precoding matrix indicator (PMI). Alternatively, the aperiodic CSI request may be implicit and common to all UEs, or to a group of UEs, served by the transmitting base station. In one example of an implicit aperiodic CSI request, the presence indicator in the common search space of the control channel may implicitly trigger each UE to report CSI based on the aperiodic reference signal. Thus, when a UE detects the presence indicator in the common search space of a control channel, such as PDCCH, it will automatically begin the CSI report operations when the aperiodic reference signal is detected… At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)

For claim 15. Mallik discloses all the limitations of claim 10, and Mallik further teaches: further comprising a reception circuit configured to receive an indicator control signal from the transmitter node, the indicator control signal informing the receiver node that only time resources containing a reference signal indicator also contain reference signals. (Mallik, fig 5-7, paragraph 55-61, “At block 600, a UE detects an identifier that signals the presence of an aperiodic reference signal in a subframe. The identifier may indicate that the aperiodic reference signal is in the same subframe as the indicator, or it may alternatively indicate that the aperiodic reference signal will be located in a specific later subframe. At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)

For claim 17. Mallik discloses all the limitations of claim 10, and Mallik further teaches: wherein the processing circuit is further configured to: determine whether a second indicator is present in the first time resource; and if the second indicator is present in the first time resource, process one or more second reference signals present in the first time resource, wherein the one or more second reference signals differ from the one or more first reference signals. (Mallik, fig 5-7, paragraph 55-61, “From the UE perspective, with an aperiodic reference signal, the UE should detect an aperiodic CSI request in order to perform the CSI operations on the aperiodic reference signal. Various aspects of the present disclosure may provide for either explicit or implicit CSI requests. For example, an aperiodic CSI report may be requested individually for each UE through an additional request signal transmitted from the base station to the specific UE. Such UE-specific CSI requests may be included in the UE-specific search space of a control channel, such as PDCCH. The UE-specific aperiodic CSI request may also include identification of the type of report requested. For instance, the UE-specific request may request a wideband or narrowband report either with or without a precoding matrix indicator (PMI). Alternatively, the aperiodic CSI request may be implicit and common to all UEs, or to a group of UEs, served by the transmitting base station. In one example of an implicit aperiodic CSI request, the presence indicator in the common search space of the control channel may implicitly trigger each UE to report CSI based on the aperiodic reference signal. Thus, when a UE detects the presence indicator in the common search space of a control channel, such as PDCCH, it will automatically begin the CSI report operations when the aperiodic reference signal is detected… At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”; just a repeat for different reference signal)

For claim 18. Mallik discloses all the limitations of claim 10, and Mallik further teaches: wherein the one or more tasks comprise: a performance of one or more radio measurements; a processing of data; a saving of power by turning on or off one or more components in the receiver node depending on whether the first or second indicator is received; and a sending of a request to the transmitter node for at least one of additional reference signals and a more dense distribution of reference signals. (Mallik, fig 5-7, paragraph 55-61, “At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)

For claim 19. Mallik teaches: A computer program product stored in a non-transitory computer readable medium for controlling a receiver node, the computer program product comprising software instructions which, when run on the receiver node, causes the receiver node (Mallik, paragraph 63-68) to: 
determine whether an indicator is present in a first time resource received from a transmitter node via a wireless radio channel; (Mallik, fig 5-7, paragraph 55-61, “At block 600, a UE detects an identifier that signals the presence of an aperiodic reference signal in a subframe. The identifier may indicate that the aperiodic reference signal is in the same subframe as the indicator, or it may alternatively indicate that the aperiodic reference signal will be located in a specific later subframe.”)
and if the indicator is present in the first time resource, use one or more reference signals present in the first time resource to execute one or more tasks. (Mallik, fig 5-7, paragraph 55-61, “At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 7, 11-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik, US 2016/0050004 in view of Chen, US 2011/0111781.

For claim 2. Mallik discloses all the limitations of claim 1, however Mallik doesn’t teach: further comprising sending, before the reception of the first time resource, a request from the receiver node to the transmitter node for one or more compensated reference signal transmissions.
Chen from the same or similar fields of endeavor teaches: further comprising sending, before the reception of the first time resource, a request from the receiver node to the transmitter node for one or more compensated reference signal transmissions. (Chen, paragraph 56-62, “In another configuration, wireless communication device A 112a sends some other indicator or message (e.g., a high-mobility service request) to the base station 102 indicating that it is a high-mobility wireless communication device 112. The base station 102 receives the message or indicator that indicates that wireless communication device A 112a is "high-mobility."… For example, when the base station 102 receives the high-mobility indicator from high-mobility wireless communication device A 112a, the base station 102 allocates additional reference signals to be transmitted to it 112a… The reference signal configuration signaling block/module 108 signals whether additional reference signals are being used. For example, it 108 sends an indication to high-mobility wireless communication device A 112a that indicates whether additional reference signals are used and their location in time and frequency (e.g., which resource element they are mapped to)… High-mobility wireless communication device A 112a uses the reference signal configuration interpretation block/module 120 to determine whether one or more additional reference signals are being sent and their location in time and frequency (e.g., which resource element they are mapped to)… When one or more additional specific reference signals are used, the additional reference signal processing block/module 118 processes the additional specific reference signal(s) (as indicated by the reference signal configuration interpretation block/module 120, for example).”; more details about the reference signal configuration in paragraph 72-74, “In this case, a set of possible additional UE-RS configurations may be explicitly specified using explicit layer-3 signaling 230. For example, a two-bit indicator may be used as follows. 00 may indicate that there is no additional UE-RS, 01 may indicate that additional UE-RS corresponding to six more REs is/are used, 10 may indicate that additional UE-RS corresponding to 12 more REs is/are used and 11 may be reserved… In one approach, a CRS plus baseline UE-RS approach may be mixed with an additional UE-RS plus baseline UE-RS approach. For instance, (as an extension of a previous example), a value of 00 may indicate that no additional UE-RS is used, but that CRS are used instead. In this case, for example, in addition to the baseline UE-RS, the Release-8 CRS may be additionally used”; also see fig 3, 6, paragraph 90-93, 102-103 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Mallik, since Mallik suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique request for and communication of additional reference signals to alleviate possibly degraded communications with a high-mobility wireless communication device (Chen, paragraph 56-62) in the analogous art of communication.

For claim 3. Mallik discloses all the limitations of claim 1, and Mallik further teaches: further comprising: receiving one or more reference signals present in the first time resource; and processing the one or more reference signals if the first indicator is present in the first time resource. (Mallik, fig 5-7, paragraph 55-61, “From the UE perspective, with an aperiodic reference signal, the UE should detect an aperiodic CSI request in order to perform the CSI operations on the aperiodic reference signal. Various aspects of the present disclosure may provide for either explicit or implicit CSI requests. For example, an aperiodic CSI report may be requested individually for each UE through an additional request signal transmitted from the base station to the specific UE. Such UE-specific CSI requests may be included in the UE-specific search space of a control channel, such as PDCCH. The UE-specific aperiodic CSI request may also include identification of the type of report requested. For instance, the UE-specific request may request a wideband or narrowband report either with or without a precoding matrix indicator (PMI). Alternatively, the aperiodic CSI request may be implicit and common to all UEs, or to a group of UEs, served by the transmitting base station. In one example of an implicit aperiodic CSI request, the presence indicator in the common search space of the control channel may implicitly trigger each UE to report CSI based on the aperiodic reference signal. Thus, when a UE detects the presence indicator in the common search space of a control channel, such as PDCCH, it will automatically begin the CSI report operations when the aperiodic reference signal is detected… At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)
Mallik doesn’t teach that the one or more reference signals are compensated reference signals.
Chen from the same or similar fields of endeavor teaches: compensated reference signals (Chen, paragraph 56-62, “In another configuration, wireless communication device A 112a sends some other indicator or message (e.g., a high-mobility service request) to the base station 102 indicating that it is a high-mobility wireless communication device 112. The base station 102 receives the message or indicator that indicates that wireless communication device A 112a is "high-mobility."… For example, when the base station 102 receives the high-mobility indicator from high-mobility wireless communication device A 112a, the base station 102 allocates additional reference signals to be transmitted to it 112a… The reference signal configuration signaling block/module 108 signals whether additional reference signals are being used. For example, it 108 sends an indication to high-mobility wireless communication device A 112a that indicates whether additional reference signals are used and their location in time and frequency (e.g., which resource element they are mapped to)… High-mobility wireless communication device A 112a uses the reference signal configuration interpretation block/module 120 to determine whether one or more additional reference signals are being sent and their location in time and frequency (e.g., which resource element they are mapped to)… When one or more additional specific reference signals are used, the additional reference signal processing block/module 118 processes the additional specific reference signal(s) (as indicated by the reference signal configuration interpretation block/module 120, for example).”; more details about the reference signal configuration in paragraph 72-74, “In this case, a set of possible additional UE-RS configurations may be explicitly specified using explicit layer-3 signaling 230. For example, a two-bit indicator may be used as follows. 00 may indicate that there is no additional UE-RS, 01 may indicate that additional UE-RS corresponding to six more REs is/are used, 10 may indicate that additional UE-RS corresponding to 12 more REs is/are used and 11 may be reserved… In one approach, a CRS plus baseline UE-RS approach may be mixed with an additional UE-RS plus baseline UE-RS approach. For instance, (as an extension of a previous example), a value of 00 may indicate that no additional UE-RS is used, but that CRS are used instead. In this case, for example, in addition to the baseline UE-RS, the Release-8 CRS may be additionally used”; also see fig 3, 6, paragraph 90-93, 102-103 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Mallik, since Mallik suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique communication and processing of additional reference signals to alleviate possibly degraded communications with a high-mobility wireless communication device (Chen, paragraph 56-62) in the analogous art of communication.

For claim 7. Mallik discloses all the limitations of claim 1, however Mallik doesn’t teach: further comprising sending capability information to the transmitter node, the capability information informing the transmitter node of a capability of the receiver node to detect and interpret the first indicator.
Chen from the same or similar fields of endeavor teaches: further comprising sending capability information to the transmitter node, the capability information informing the transmitter node of a capability of the receiver node to detect and interpret the first indicator. (Chen, paragraph 56-62, “In another configuration, wireless communication device A 112a sends some other indicator or message (e.g., a high-mobility service request) to the base station 102 indicating that it is a high-mobility wireless communication device 112. The base station 102 receives the message or indicator that indicates that wireless communication device A 112a is "high-mobility."… For example, when the base station 102 receives the high-mobility indicator from high-mobility wireless communication device A 112a, the base station 102 allocates additional reference signals to be transmitted to it 112a… The reference signal configuration signaling block/module 108 signals whether additional reference signals are being used. For example, it 108 sends an indication to high-mobility wireless communication device A 112a that indicates whether additional reference signals are used and their location in time and frequency (e.g., which resource element they are mapped to)… High-mobility wireless communication device A 112a uses the reference signal configuration interpretation block/module 120 to determine whether one or more additional reference signals are being sent and their location in time and frequency (e.g., which resource element they are mapped to)… When one or more additional specific reference signals are used, the additional reference signal processing block/module 118 processes the additional specific reference signal(s) (as indicated by the reference signal configuration interpretation block/module 120, for example).”; more details about the reference signal configuration in paragraph 72-74, “In this case, a set of possible additional UE-RS configurations may be explicitly specified using explicit layer-3 signaling 230. For example, a two-bit indicator may be used as follows. 00 may indicate that there is no additional UE-RS, 01 may indicate that additional UE-RS corresponding to six more REs is/are used, 10 may indicate that additional UE-RS corresponding to 12 more REs is/are used and 11 may be reserved… In one approach, a CRS plus baseline UE-RS approach may be mixed with an additional UE-RS plus baseline UE-RS approach. For instance, (as an extension of a previous example), a value of 00 may indicate that no additional UE-RS is used, but that CRS are used instead. In this case, for example, in addition to the baseline UE-RS, the Release-8 CRS may be additionally used”; also see fig 3, 6, paragraph 90-93, 102-103 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Mallik, since Mallik suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique receiving indication of high-mobility wireless communication device and communicating additional reference signals to such high-mobility wireless communication device to alleviate possibly degraded communications with a high-mobility wireless communication device (Chen, paragraph 56-62) in the analogous art of communication.

For claim 11. Mallik discloses all the limitations of claim 10, however Mallik doesn’t teach: further comprising a transmission circuit configured to send, before the receiver node receives the first time resource, a request to the transmitter node for one or more compensated reference signal transmissions.
Chen from the same or similar fields of endeavor teaches: further comprising a transmission circuit configured to send, before the receiver node receives the first time resource, a request to the transmitter node for one or more compensated reference signal transmissions. (Chen, paragraph 56-62, “In another configuration, wireless communication device A 112a sends some other indicator or message (e.g., a high-mobility service request) to the base station 102 indicating that it is a high-mobility wireless communication device 112. The base station 102 receives the message or indicator that indicates that wireless communication device A 112a is "high-mobility."… For example, when the base station 102 receives the high-mobility indicator from high-mobility wireless communication device A 112a, the base station 102 allocates additional reference signals to be transmitted to it 112a… The reference signal configuration signaling block/module 108 signals whether additional reference signals are being used. For example, it 108 sends an indication to high-mobility wireless communication device A 112a that indicates whether additional reference signals are used and their location in time and frequency (e.g., which resource element they are mapped to)… High-mobility wireless communication device A 112a uses the reference signal configuration interpretation block/module 120 to determine whether one or more additional reference signals are being sent and their location in time and frequency (e.g., which resource element they are mapped to)… When one or more additional specific reference signals are used, the additional reference signal processing block/module 118 processes the additional specific reference signal(s) (as indicated by the reference signal configuration interpretation block/module 120, for example).”; more details about the reference signal configuration in paragraph 72-74, “In this case, a set of possible additional UE-RS configurations may be explicitly specified using explicit layer-3 signaling 230. For example, a two-bit indicator may be used as follows. 00 may indicate that there is no additional UE-RS, 01 may indicate that additional UE-RS corresponding to six more REs is/are used, 10 may indicate that additional UE-RS corresponding to 12 more REs is/are used and 11 may be reserved… In one approach, a CRS plus baseline UE-RS approach may be mixed with an additional UE-RS plus baseline UE-RS approach. For instance, (as an extension of a previous example), a value of 00 may indicate that no additional UE-RS is used, but that CRS are used instead. In this case, for example, in addition to the baseline UE-RS, the Release-8 CRS may be additionally used”; also see fig 3, 6, paragraph 90-93, 102-103 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Mallik, since Mallik suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique request for and communication of additional reference signals to alleviate possibly degraded communications with a high-mobility wireless communication device (Chen, paragraph 56-62) in the analogous art of communication.

For claim 12. Mallik discloses all the limitations of claim 10, and Mallik further teaches: further comprising a reception circuit configured to receive one or more reference signals present in the first time resource, wherein the processing circuit is further configured to process the one or more reference signals. (Mallik, fig 5-7, paragraph 55-61, “From the UE perspective, with an aperiodic reference signal, the UE should detect an aperiodic CSI request in order to perform the CSI operations on the aperiodic reference signal. Various aspects of the present disclosure may provide for either explicit or implicit CSI requests. For example, an aperiodic CSI report may be requested individually for each UE through an additional request signal transmitted from the base station to the specific UE. Such UE-specific CSI requests may be included in the UE-specific search space of a control channel, such as PDCCH. The UE-specific aperiodic CSI request may also include identification of the type of report requested. For instance, the UE-specific request may request a wideband or narrowband report either with or without a precoding matrix indicator (PMI). Alternatively, the aperiodic CSI request may be implicit and common to all UEs, or to a group of UEs, served by the transmitting base station. In one example of an implicit aperiodic CSI request, the presence indicator in the common search space of the control channel may implicitly trigger each UE to report CSI based on the aperiodic reference signal. Thus, when a UE detects the presence indicator in the common search space of a control channel, such as PDCCH, it will automatically begin the CSI report operations when the aperiodic reference signal is detected… At block 601, the UE identifies a CSI request from the base station. This CSI request may be identified implicitly, such as through detection of the identifier signal, or it may be explicitly identified, through detection of a UE-specific request from the base station. At block 602, in response to the identified request, the UE generates a CSI report based on operations conducted on the aperiodic reference signal. For example, the UE may determine a channel estimate using a CSI-RS contained within the aperiodic reference signal and may determine channel interference using IMR also contained within the aperiodic reference signal. At block 603, the UE transmits the CSI report to the base station… In one aspect of the present disclosure, base station 700 transmits an identifier within common search space CCEs 705 that indicates the presence of an aperiodic reference signal. The identifier may indicate that the aperiodic reference signal is present in the same subframe, or it may identify which subsequent subframe the aperiodic reference signal will be located. In a first aspect of the present disclosure, UEs 703 and 704 will implicitly use the detected identifier within common search space 705 as an aperiodic CSI request. Thus, both UEs 703 and 704 will generate a CSI report based on the aperiodic reference signal when that signal is received.”)
Mallik doesn’t teach that the one or more reference signals are compensated reference signals.
Chen from the same or similar fields of endeavor teaches: compensated reference signals (Chen, paragraph 56-62, “In another configuration, wireless communication device A 112a sends some other indicator or message (e.g., a high-mobility service request) to the base station 102 indicating that it is a high-mobility wireless communication device 112. The base station 102 receives the message or indicator that indicates that wireless communication device A 112a is "high-mobility."… For example, when the base station 102 receives the high-mobility indicator from high-mobility wireless communication device A 112a, the base station 102 allocates additional reference signals to be transmitted to it 112a… The reference signal configuration signaling block/module 108 signals whether additional reference signals are being used. For example, it 108 sends an indication to high-mobility wireless communication device A 112a that indicates whether additional reference signals are used and their location in time and frequency (e.g., which resource element they are mapped to)… High-mobility wireless communication device A 112a uses the reference signal configuration interpretation block/module 120 to determine whether one or more additional reference signals are being sent and their location in time and frequency (e.g., which resource element they are mapped to)… When one or more additional specific reference signals are used, the additional reference signal processing block/module 118 processes the additional specific reference signal(s) (as indicated by the reference signal configuration interpretation block/module 120, for example).”; more details about the reference signal configuration in paragraph 72-74, “In this case, a set of possible additional UE-RS configurations may be explicitly specified using explicit layer-3 signaling 230. For example, a two-bit indicator may be used as follows. 00 may indicate that there is no additional UE-RS, 01 may indicate that additional UE-RS corresponding to six more REs is/are used, 10 may indicate that additional UE-RS corresponding to 12 more REs is/are used and 11 may be reserved… In one approach, a CRS plus baseline UE-RS approach may be mixed with an additional UE-RS plus baseline UE-RS approach. For instance, (as an extension of a previous example), a value of 00 may indicate that no additional UE-RS is used, but that CRS are used instead. In this case, for example, in addition to the baseline UE-RS, the Release-8 CRS may be additionally used”; also see fig 3, 6, paragraph 90-93, 102-103 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Mallik, since Mallik suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique communication and processing of additional reference signals to alleviate possibly degraded communications with a high-mobility wireless communication device (Chen, paragraph 56-62) in the analogous art of communication.

For claim 16. Mallik discloses all the limitations of claim 10, however Mallik doesn’t teach: further comprising a transmission circuit configured to send capability information to the transmitter node, the capability information informing the transmitter node of a capability of the receiver to detect and interpret the first indicator.
Chen from the same or similar fields of endeavor teaches: further comprising a transmission circuit configured to send capability information to the transmitter node, the capability information informing the transmitter node of a capability of the receiver to detect and interpret the first indicator. (Chen, paragraph 56-62, “In another configuration, wireless communication device A 112a sends some other indicator or message (e.g., a high-mobility service request) to the base station 102 indicating that it is a high-mobility wireless communication device 112. The base station 102 receives the message or indicator that indicates that wireless communication device A 112a is "high-mobility."… For example, when the base station 102 receives the high-mobility indicator from high-mobility wireless communication device A 112a, the base station 102 allocates additional reference signals to be transmitted to it 112a… The reference signal configuration signaling block/module 108 signals whether additional reference signals are being used. For example, it 108 sends an indication to high-mobility wireless communication device A 112a that indicates whether additional reference signals are used and their location in time and frequency (e.g., which resource element they are mapped to)… High-mobility wireless communication device A 112a uses the reference signal configuration interpretation block/module 120 to determine whether one or more additional reference signals are being sent and their location in time and frequency (e.g., which resource element they are mapped to)… When one or more additional specific reference signals are used, the additional reference signal processing block/module 118 processes the additional specific reference signal(s) (as indicated by the reference signal configuration interpretation block/module 120, for example).”; more details about the reference signal configuration in paragraph 72-74, “In this case, a set of possible additional UE-RS configurations may be explicitly specified using explicit layer-3 signaling 230. For example, a two-bit indicator may be used as follows. 00 may indicate that there is no additional UE-RS, 01 may indicate that additional UE-RS corresponding to six more REs is/are used, 10 may indicate that additional UE-RS corresponding to 12 more REs is/are used and 11 may be reserved… In one approach, a CRS plus baseline UE-RS approach may be mixed with an additional UE-RS plus baseline UE-RS approach. For instance, (as an extension of a previous example), a value of 00 may indicate that no additional UE-RS is used, but that CRS are used instead. In this case, for example, in addition to the baseline UE-RS, the Release-8 CRS may be additionally used”; also see fig 3, 6, paragraph 90-93, 102-103 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Mallik, since Mallik suggests a technique for communicating reference signals, and Chen suggests the beneficial way of including into such technique receiving indication of high-mobility wireless communication device and communicating additional reference signals to such high-mobility wireless communication device to alleviate possibly degraded communications with a high-mobility wireless communication device (Chen, paragraph 56-62) in the analogous art of communication.

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik, US 2016/0050004 in view of Luo, US 2016/0036617.

For claim 4. Mallik discloses all the limitations of claim 1, however Mallik doesn’t teach: wherein the first indicator indicates the wireless radio channel between the transmitter node and the receiver node is idle during a previous time resource occurring before the first time resource.
Luo from the same or similar fields of endeavor teaches: wherein the first indicator indicates the wireless radio channel between the transmitter node and the receiver node is idle during a previous time resource occurring before the first time resource. (Luo, fig 5, paragraph 88-91, “During the S′ subframe 535, a CCA 540 (e.g., a downlink CCA) may be performed by one or more base stations, such as one or more of the base stations 105, 205, and/or 206 described with reference to FIGS. 1 and/or 2, to reserve, for a period of time, a channel (e.g., a component carrier) over which the wireless communication 510 occurs… During the S subframe 530, a CCA 550 (e.g., an uplink CCA) may be performed by one or more UEs, such as one or more of the UEs 115, 215, 216, 217, and/or 218 described with reference to FIGS. 1 and/or 2, to reserve, for a period of time, the channel (e.g., the component carrier) over which the wireless communication 510 occurs… Following a successful CCA 540 by a base station, the base station may transmit a channel usage indicator (e.g., a channel usage beacon signal (CUBS)) 545 over the unlicensed radio frequency spectrum band, to provide an indication to other base stations, UEs, and/or apparatuses (e.g., wireless devices, Wi-Fi access points, etc.) that the base station has reserved the channel… Following a successful CCA 550 by a UE, the UE may transmit a channel usage indicator (e.g., a CUBS) 555 over the unlicensed radio frequency spectrum band, to provide an indication to other UEs, base stations, and/or apparatuses (e.g., wireless devices, Wi-Fi access points, etc.) that the UE has reserved the channel… When a CCA 540 or CCA 550 is successful, a number of discovery signals (e.g., reference symbols and/or synchronization signals) may be transmitted by the base station or UE that performed the successful CCA. The reference signals and/or synchronization signals may be transmitted over the unlicensed radio frequency spectrum band. In some examples, the reference signals and/or synchronization signals may be transmitted in one or more OFDM symbols of one or more subframes. In some examples, the reference signals and/or synchronization signals transmitted following a successful CCA 540 may be transmitted in a first subframe (e.g., SF 0) and/or a sixth subframe (e.g., SF 5) of the LBT radio frame 515.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Luo into Mallik, since Mallik suggests a technique for communicating of reference signals, and Luo suggests the beneficial way of including into such technique performing CCA and communicating channel usage indicator following a successful CCA to reserve the channel for the communicating of the reference signals (Luo, fig 5, paragraph 88-91) in the analogous art of communication.

For claim 13. Mallik discloses all the limitations of claim 10, however Mallik doesn’t teach: wherein the first indicator indicates the wireless radio channel between the transmitter node and the receiver node is idle during a previous time resource occurring before the first time resource.
Luo from the same or similar fields of endeavor teaches: wherein the first indicator indicates the wireless radio channel between the transmitter node and the receiver node is idle during a previous time resource occurring before the first time resource. (Luo, fig 5, paragraph 88-91, “During the S′ subframe 535, a CCA 540 (e.g., a downlink CCA) may be performed by one or more base stations, such as one or more of the base stations 105, 205, and/or 206 described with reference to FIGS. 1 and/or 2, to reserve, for a period of time, a channel (e.g., a component carrier) over which the wireless communication 510 occurs… During the S subframe 530, a CCA 550 (e.g., an uplink CCA) may be performed by one or more UEs, such as one or more of the UEs 115, 215, 216, 217, and/or 218 described with reference to FIGS. 1 and/or 2, to reserve, for a period of time, the channel (e.g., the component carrier) over which the wireless communication 510 occurs… Following a successful CCA 540 by a base station, the base station may transmit a channel usage indicator (e.g., a channel usage beacon signal (CUBS)) 545 over the unlicensed radio frequency spectrum band, to provide an indication to other base stations, UEs, and/or apparatuses (e.g., wireless devices, Wi-Fi access points, etc.) that the base station has reserved the channel… Following a successful CCA 550 by a UE, the UE may transmit a channel usage indicator (e.g., a CUBS) 555 over the unlicensed radio frequency spectrum band, to provide an indication to other UEs, base stations, and/or apparatuses (e.g., wireless devices, Wi-Fi access points, etc.) that the UE has reserved the channel… When a CCA 540 or CCA 550 is successful, a number of discovery signals (e.g., reference symbols and/or synchronization signals) may be transmitted by the base station or UE that performed the successful CCA. The reference signals and/or synchronization signals may be transmitted over the unlicensed radio frequency spectrum band. In some examples, the reference signals and/or synchronization signals may be transmitted in one or more OFDM symbols of one or more subframes. In some examples, the reference signals and/or synchronization signals transmitted following a successful CCA 540 may be transmitted in a first subframe (e.g., SF 0) and/or a sixth subframe (e.g., SF 5) of the LBT radio frame 515.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Luo into Mallik, since Mallik suggests a technique for communicating of reference signals, and Luo suggests the beneficial way of including into such technique performing CCA and communicating channel usage indicator following a successful CCA to reserve the channel for the communicating of the reference signals (Luo, fig 5, paragraph 88-91) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462